Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on March 24, in which claims 21, 25, 28-30, 32, 33, 35, 36, and 38-40 have been amended. Claims 21-40 are currently pending.
The Examiner attempted many times to reach the attorney of record in vain in order to discuss the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required in order to clarify these limitations “determining that a plurality of access points in a network are interior access points that are associated with a same geographical area, the identifying comprising: identifying comprising: identifying from among the plurality of access points, a first access point associated with the area. The preceding limitations appear to be redundant. The claims will be interpreted as best understood by the examiner.
Claims 21 and 38 recites the limitation " determining that a plurality of access points in a network are interior access points that are associated with a same geographical area, the identifying comprising: determining a number of neighbor access points for each access point of the plurality of access points; and determining that the number of neighbor access points for each of the plurality of access points is at least a threshold number of neighbor access points; identifying from among the plurality of access points, a first access point associated with the area" in claims 21 and 38.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshy (US 2019/0086212).
Regarding claim 21, Koshy teaches a system comprising: (a plurality of access point devices positioned around an indoor space, and identified by that user device while located at each of a plurality of different indoor space locations around the indoor space having) one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors ([0005], figs. 2, 6-8) to perform acts comprising: determining that a plurality of access points in a network are interior access points that are associated with a same geographical area, the identifying comprising: determining a number of neighbor access points for each access point of the plurality of access points ([0033], [0041], [0047]-[0048]); and determining that the number of neighbor access points for each of the plurality of access points is at least a threshold number of neighbor access points ([0033], [0041], [0047]-[0048]), identifying from among the plurality of access points, a first access points associated with an area (i.e., the user devices identify wireless access point device/user device relative positioning information at each indoor space location, and transmit the wireless access point device/user device relative positioning information to a navigation system [0005], [0037]-[0038], [0040]-[0041]); determining first  location-related data for the first access point (i.e., the use of access point devices that are correlated with building maps (e.g., enabling the determination of the relative location of those access points within a relatively undetailed building map) may enable the generation of more detailed graphical indoor space maps ([0033]); determining second location-related data for a second access point of the plurality of access points the second access point being interior to the first access points within the network based at least in part on a determination that the second access point has at least the threshold number of the neighbor access points ([0033], [0041], [0047]-[0048]), wherein determining the first interior location-related data for the first interior access point comprises ([0041]-[0044); exchanging ranging data indicative of a first relative distance between the first  access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements (i.e., with respect to the indoor space location 602, the time-of-flight information includes a calculated time-of-flight (in nanosecond (nS)) that, as discussed above, may be determined by the navigation engine 304 in the user device 300 using the send timestamps provided in the wireless communications provided by the wireless access points (along with receive timestamps determined by the navigation engine 304.)…, the wireless access point device identifier for a wireless access point device may be associated with the send time stamp provided by that wireless access point device and the receive time stamp provided by the user device… In another example, the wireless access point device identifier for a wireless access point device may be associated with a calculated distance and/or relative position between that wireless access point device and the user device 300. As such, a variety of time-of-flight information may be utilized to define the indoor space location 604 by associating a wireless location signature with that indoor space location 602 [0048], [0053], [0063]); and communicating the first  location-related data from the first  access point to the first interior access point (i.e., the time-of-flight information included in the wireless communications provided by the wireless access point devices may include a send timestamp that is provided in that wireless communication by that wireless access point device, and that is indicative of a time the wireless communication was sent by that wireless access point device [0039]-[0040]).
Regarding claim 22, Koshy teaches the ranging data is based at least in part on fine timing measurements or time-of-flight based measurements (i.e., the time-of-flight information included in the wireless communications provided by the wireless access point devices may include a send timestamp that is provided in that wireless communication by that wireless access point device, and that is indicative of a time the wireless communication was sent by that wireless access point device [0039]).
Regarding claim 23, Koshy teaches identifying the first access point associated with the area includes identifying the first access point via an auto-location component ()[0033], [0053]).
	Regarding claim 24, Koshy further teaches determining at least one of: second location-related data for a third access point exterior to the second access points; or interior location-related data for the second access point ([0047]-[0048]).
Regarding claim 25, Koshy further teaches identifying the plurality of edge access points associated with the edge of the area comprises at least one of: determining a number of neighbor access points for at least some of the plurality of access points, and identifying as edge access points, from among the at least some of the plurality of access points, access points having a minimum number of neighbor access points (figs 6-8); identifying, from among at least some of the plurality of access points, as edge access points, access points that are first to detect a presence of a station configured to communicate with at least some of the plurality of access points (figs. 6-8); or identifying, from among at least some of the plurality of access points, as edge access points, access points that lack neighbor access points in an at least one-hundred-eighty-degree area surrounding the access point (figs. 6-8, [0034], [0038]-[0042]).
Regarding claims 38, 40, Koshy teaches a method for determining location-related data for a plurality of access points located in an area in communication with a network, the method comprising: (a plurality of access point devices positioned around an indoor space, and identified by that user device while located at each of a plurality of different indoor space locations around the indoor space having) one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors ([0005], figs. 2, 6-8) to perform acts comprising: determining that a plurality of access points in a network are interior access points that are associated with a same geographical area, the identifying comprising: determining a number of neighbor access points for each access point of the plurality of access points ([0033], [0041], [0047]-[0048]); and determining that the number of neighbor access points for each of the plurality of access points is at least a threshold number of neighbor access points ([0033], [0041], [0047]-[0048]),  identifying from among a plurality of access points in an area in communication with a network, a first access points associated with an area (i.e., the user devices identify wireless access point device/user device relative positioning information at each indoor space location, and transmit the wireless access point device/user device relative positioning information to a navigation system [0005], [0037]-[0038], [0040]-[0041]); determining first  location-related data for the first access point (i.e., the use of access point devices that are correlated with building maps (e.g., enabling the determination of the relative location of those access points within a relatively undetailed building map) may enable the generation of more detailed graphical indoor space maps ([0033]); determining second location-related data for a second access point of the plurality of access points; the second access point being interior to the first access points within the network ([0033], [0041], [0047]-[0048]), wherein determining the first interior location-related data for the first interior access point comprises ([0041]-[0044): exchanging ranging data indicative of a first relative distance between the first  access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements (i.e., with respect to the indoor space location 602, the time-of-flight information includes a calculated time-of-flight (in nanosecond (nS)) that, as discussed above, may be determined by the navigation engine 304 in the user device 300 using the send timestamps provided in the wireless communications provided by the wireless access points (along with receive timestamps determined by the navigation engine 304.)…, the wireless access point device identifier for a wireless access point device may be associated with the send time stamp provided by that wireless access point device and the receive time stamp provided by the user device… In another example, the wireless access point device identifier for a wireless access point device may be associated with a calculated distance and/or relative position between that wireless access point device and the user device 300. As such, a variety of time-of-flight information may be utilized to define the indoor space location 604 by associating a wireless location signature with that indoor space location 602 [0048], [0053], [0063]); and communicating the first  location-related data from the first  access point to the first interior access point (i.e., the time-of-flight information included in the wireless communications provided by the wireless access point devices may include a send timestamp that is provided in that wireless communication by that wireless access point device, and that is indicative of a time the wireless communication was sent by that wireless access point device [0039]-[0040]).
Regarding claims 39, Koshy further teaches identifying the plurality of edge access points associated with the edge of the area comprises at least one of: determining a number of neighbor access points for at least some of the plurality of access points, and identifying as edge access points, from among the at least some of the plurality of access points, access points having a minimum number of neighbor access points (figs 6-8); identifying, from among at least some of the plurality of access points, as edge access points, access points that are first to detect a presence of a station configured to communicate with at least some of the plurality of access points (figs. 6-8); or identifying, from among at least some of the plurality of access points, as edge access points, access points that lack neighbor access points in an at least one-hundred-eighty-degree area surrounding the access point (figs. 6-8, [0034], [0038]-[0042]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,851. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the US Pat. (10,904,851) encompass claims of the current application. Claims 21-40 of the current application could have been derived by one of ordinary skill in the art from the US Pat. (10,904,851). 
	Regarding claim 21, US Patent discloses 1.  A system comprising: one or more processors;  and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: identifying from among a plurality of access points in an area in communication with a network, a first access point associated with the area (claim 1: identifying, via an auto-location component, from among a plurality of access points in an area in communication with a network, a plurality of edge access points associated with an edge of the area); determining first location-related data for the first access point (claim 1: determining first edge location-related data for a first edge access point of the plurality of edge access points);  and determining second location-related data for a second access point of the plurality of access points, the second access point being interior to the first access point within the network, wherein determining the second location-related data for the second access point (claim 2: determining at least one of: second edge location-related data for a second access point of the plurality of edge access points;  or second interior location-related data for a second interior access point of the plurality of access points) comprises: exchanging ranging data indicative of a first relative distance between the first access point and the second access point, the ranging data based at least in part on ranging message exchange measurements;  and communicating the first location-related data from the first access point to the second access point (claim 1: exchanging ranging data indicative of a first relative distance between the first edge access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements; and communicating the first edge location-related data from the first edge access point to the first interior access point). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 21 from the US Patent because they have somewhat similar structural and functional features.
	Regarding claim 38, US Pat. teaches A method for determining location-related data for a plurality of access points located in an area in communication with a network, the method comprising: identifying from among a plurality of access points in an area in communication with a network, a first access point associated with the area (claim 16: identifying, via an auto-location component, from among the plurality of access points, a plurality of edge access points associated with an edge of the area);  determining first location-related data for the first access point (claim 16: determining first edge location-related data for a first edge access point of the plurality of edge access points);  and determining second location-related data for a second access point of the plurality of access points, the second access point being interior to the first access point within the network, wherein determining the second location-related data for the second access point (claim 2: claim 2: determining at least one of: second edge location-related data for a second access point of the plurality of edge access points;  or second interior location-related data for a second interior access point of the plurality of access points) comprises: exchanging ranging data indicative of a first relative distance between the first access point and the second access point, the ranging data based at least in part on ranging message exchange measurements;  and communicating the first location-related data from the first access point to the second access point (claim 16: exchanging ranging data indicative of a first relative distance between the first edge access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements;  and communicating the first edge location-related data from the first edge access point to the first interior access point). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claims 38 and 40 from the US Patent because they have somewhat similar structural and functional features.
	Regarding to claim 40, US Pat. teaches one or more computer-readable media storing computer-executable instructions that, when executed cause one or more processors to perform acts comprising: identifying from among a plurality of access points in an area in communication with a network, a first access point associated with the area (claim 16: identifying, via an auto-location component, from among the plurality of access points, a plurality of edge access points associated with an edge of the area);  determining first location-related data for the first access point (claim 16: determining first edge location-related data for a first edge access point of the plurality of edge access points);  and determining second location-related data for a second access point of the plurality of access points, the second access point being interior to the first access point within the network, wherein determining the second location-related data for the second access point (claim 2: claim 2: determining at least one of: second edge location-related data for a second access point of the plurality of edge access points;  or second interior location-related data for a second interior access point of the plurality of access points) comprises: exchanging ranging data indicative of a first relative distance between the first access point and the second access point, the ranging data based at least in part on ranging message exchange measurements;  and communicating the first location-related data from the first access point to the second access point (claim 16: exchanging ranging data indicative of a first relative distance between the first edge access point and the first interior access point, the ranging data based at least in part on at least one of fine timing measurements or time-of-flight-based measurements;  and communicating the first edge location-related data from the first edge access point to the first interior access point). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claims 38 and 40 from the US Patent because they have somewhat similar structural and functional features.
Regarding claims 22-37, and 39, they could have been derived by one of ordinary skill in the art from claims 2-15 and 17-19 of the US Pat because they have somewhat similar structural and functional features. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claims 22-37 and 39 from claims 2-15 and claims 17-19 of the US Patent.

Allowable Subject Matter
Claims 26-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double patenting rejection.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. The Applicant argues that Koshy does not disclose the claims limitations for at least reasons presented in the claim amendments. Given that the language of the amended claims is not clear. Therefore, the claims are rejected for the same reasons recited in the previous office action and the rejection is final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/           Primary Examiner, Art Unit 2643